DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the communication filed 12/17/2020. Claim 1 is currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,683,223 to Harada et al. (Harada).
In Reference to Claim 1
Harada discloses a method of operating a turbo pump while suppressing a cavitation (Abstract: preventing surge), comprising: 
measuring a flow rate upstream of the turbo pump (Fig. 5: such as sensor S1, see also col 6, ll47-54) and a flow rate downstream of the turbo pump (Fig. 5: such as sensor S3, see also col 6, ll47-54) for delivering a liquid (Abstract: fluid of the pump) and comparing the flow rates with each other (Fig. 5: within the computing processor); 
if the upstream flow rate is lower than the downstream flow rate (col 2, ll 63 thru col 3, ll 4: fluctuation in the system for instance), reducing a pressure in a pump suction section to increase an upstream flow velocity while reducing a pressure in a pump discharge section to lower a downstream flow velocity (Fig. 6 and col 4, ll 41-45: adjusting suction valve based on fluctuations); and 
if the downstream flow rate is lower than the upstream flow rate (col 2, ll 63 thru col 3, ll 4: fluctuation in the system for instance), increasing the pressure in the pump discharge section to increase 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show control of surge in pumps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745